Citation Nr: 1746738	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  This case is under the jurisdiction of the Regional Office (RO) in Oakland, California. 

The Board remanded this case in May 2017 to arrange for the Veteran to testify at a hearing before the Board.  The Veteran subsequently withdrew his hearing request.  See July 2017 Report of General Information (VA Form 27-0820).  Accordingly, the Board will proceed with appellate review. 


FINDING OF FACT

The Veteran's allergic rhinitis is not manifested by 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, or by polyps. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis have not been satisfied during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6522 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Id.  A 30 percent rating is assigned for rhinitis with polyps. 

The February 2009 VA examination report shows that on examination, the Veteran had wide-open nasal passages.  There was no crusting to indicate severe atrophic rhinitis.  However, there was a small atrophic appearance of the inferior turbinates as through the Veteran had undergone some surgical reduction.  The examiner diagnosed the Veteran with postnasal drip and runny nose due to chronic vasomotor rhinitis.  VA and private treatment records show that the Veteran was prescribed medication for his rhinitis, but do not show clinical findings of polyps or obstruction of the nasal passage.  There is no evidence of worsening of the Veteran's rhinitis since the February 2009 VA examination was performed.  In a July 2017 statement, the Veteran wrote that he had nothing further to submit in support of the claim.  

Although the examiner noted some atrophic appearance of the inferior turbinates, the Veteran's rhinitis does not approximate the criteria for a compensable rating under DC 6522, which requires 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side, or polyps.  The examiner stated that the Veteran's nasal passages were wide open, and the evidence does not show that the Veteran has had polyps.  The Veteran's postnasal drip and runny nose are not compensable manifestations of rhinitis.  Accordingly, the preponderance of the evidence weighs against a compensable rating under DC 6522.  No other diagnostic code is applicable to the Veteran's rhinitis. 

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply. 


ORDER

An initial compensable evaluation for allergic rhinitis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


